Citation Nr: 0522783	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  02-08 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased disability rating for tinea 
pedis, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1959 to July 
1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which continued a 10 percent disability 
rating for tinea pedis.  

In October 2002, the veteran presented personal testimony 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is of record.  

This case was previously before the Board.  In November 2003, 
the Board remanded the issue of entitlement to an increased 
disability rating for tinea pedis for further development.  
For the reasons discussed below, the RO has not fully 
complied with the Board's November 2003 Remand.  

In July 2004, the Board denied the claim of entitlement to an 
increased disability rating for tinea pedis.  Thereafter, the 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veteran's Claims (Court).  

In a March 2005 Joint Motion to Vacate and Remand, the 
parties agreed that a Remand was required, primarily to 
ensure compliance with the Board's November 2003 Remand.  In 
March 2005, the Court entered an order to vacate and remand 
the Board's July 2004 decision denying a rating in excess of 
10 percent for tinea pedis.  For these reasons, the veteran's 
case is not ready for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) is applicable to this appeal.  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

In November 2003, the Board remanded the issue of entitlement 
to an increased disability rating for tinea pedis.  The 
Board's Remand instructed the RO to obtain additional 
treatment records, with dates beginning in October 2001; to 
schedule the veteran for VA examination during the summer 
months to determine the nature and severity of the veteran's 
tinea pedis; and in connection with scheduling the veteran 
for VA examination, the RO was also instructed to request 
that the examiner specifically state whether the veteran met 
the criteria set forth in VA's rating schedule for evaluating 
skin disabilities.  

The record shows that the RO did not request a VA examination 
following the Board's November 2003 Remand.  

In July 2004, the Board denied the claim of entitlement to an 
increased rating for tinea pedis.  The Board's reason for 
denying the claim was that the criteria for a rating in 
excess of 10 percent for tinea pedis had not been met.  The 
Board explained that the medical evidence did not show that 
the veteran's tinea pedis was marked by disfigurement or 
extensive lesions, and the evidence did not definitively 
offer the duration for which the veteran received systemic 
treatment for the skin disability.  

In the March 2005 Joint Motion to Vacate and Remand, the 
parties agreed that there was noncompliance by the RO with 
the Board's November 2003 Remand and that the Board's 
statement of reasons and bases were inadequate.  

Therefore, because the RO has failed to comply with the 
instructions contained in the Board's November 2003 Remand.  
The veteran must be afforded VA examination in order to 
comply with that Remand and the Court's March 2005 order.  
See Stegall v. West, 11 Vet. App. 268 (1998).  

As a reminder, the veteran's skin disability is rated under 
38 C.F.R. § 4.118, Diagnostic Code 7813, of VA's Schedule for 
Rating Disabilities.  By regulatory amendment, effective 
August 30, 2002, changes were made to the schedular criteria 
for evaluating diseases of the skin.  Where the law or 
regulations governing a claim change while the claim is 
pending, as in the veteran's case, the version most favorable 
to the claimant applies, absent congressional intent to the 
contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).  In 
deciding the veteran's case, a determination must be made 
whether the previous or revised version is more favorable to 
the veteran.  However, if the revised version is more 
favorable, the retroactive reach of that regulation can be no 
earlier than the effective date of the change, and VA must 
apply only the earlier version of the regulation for the 
period prior to the effective date of the change.  See 38 
U.S.C.A. § 5110(g); see also VAOPGCPREC 3-2000 (2000).  

Accordingly, this appeal is remanded to the RO, via the 
Appeals Management Center (AMC), for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  

2.  The RO should contact the veteran and 
request the names and addresses of all 
health care providers, VA or non-VA that 
have treated him for his service-
connected tinea pedis.  After the veteran 
has signed the appropriate releases, 
those records not already associated with 
the claims folder should be obtained and 
associated with the file.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran is provided an 
opportunity to obtain and submit those 
records for VA review.  

3.  After associating all relevant 
records received, as noted above, the RO 
is to arrange for the veteran to undergo 
VA dermatology examination during the 
summer months to determine the nature and 
extent of the service-connected tinea 
pedis.  It is of high importance that the 
veteran's entire claims file, to include 
the service medical records, be made 
available to and reviewed by the 
dermatologist in conjunction with the 
examination.  A notation to the effect 
that this record review took place should 
be included in the report of the 
examiner.  All appropriate tests and 
studies are to be performed.  All medical 
findings are to be reported in detail.  

During the pendency of this appeal, VA 
issued new regulations for evaluating 
diseases of the skin, effective as of 
August 30, 2002.  Therefore, the 
dermatologic examination should be 
conducted in a manner that involves a 
review of the rating schedule criteria 
and regulations for the skin, both prior 
to and as of August 30, 2002, which is 
the effective date of the revised 
criteria for evaluating skin diseases.  
The examining physician should address 
whether:

a.  More than 40 percent of the 
entire body or more than 40 percent 
of exposed areas is affected, or; 
constant or near- constant systemic 
therapy such as corticosteroids or 
other immunosuppressive drugs has 
been required during the past 12-
month period; or

b.  20 to 40 percent of the entire 
body or 20 to 40 percent of exposed 
areas is affected, or; systemic 
therapy such as corticosteroids or 
other immunosuppressive drugs 
required for a total duration of six 
weeks or more, but not constantly, 
during the past 12-month period; or

c.  Whether there is ulceration, 
extensive exfoliation or crusting 
and systemic or nervous 
manifestations of the disease, or 
whether the disease is exceptionally 
repugnant; or

d.  The skin disease causes 
exudation or constant itching, 
excessive lesions, or marked 
disfigurement.

Adequate reasons and bases must support 
any opinion rendered.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
the claim.  

5.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2003), and 
that all requested development has been 
completed (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

6.  Thereafter, the RO should 
readjudicate this claim.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent. If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  


See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




